Citation Nr: 1012385	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07- 00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic ulnar styloid 
nonunion of right wrist and right SLAC wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied 
entitlement to service connection for chronic ulnar styloid 
nonunion of right wrist and right SLAC wrist.

In February 2010, the Veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
triggering VA's duty to provide an examination is low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There are competent diagnoses of current chronic ulnar 
styloid nonunion of right wrist and right SLAC wrist. The 
Veteran's service treatment records show that he was treated 
for a bilateral wrist injury in December 1964. In a November 
2004 medical opinion, the Veteran's treating physician 
indicated that the Veteran's current wrist disability 
represented a chronic degenerative process from a remote 
injury with recent exacerbation.  The doctor concluded that 
the only significant injury the Veteran recalled was his 
December 1964 injury and that the degree of degenerative 
changes would be consistent with an injury of this duration.  
However, there is no indication that the doctor reviewed the 
Veteran's service treatment records or post-service medical 
record.

Further development is needed so that a medical professional 
can review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current chronic ulnar styloid 
nonunion of right wrist and right SLAC wrist disability and 
service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether he has a current right wrist 
condition that is related to service.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion 
as to whether the Veteran has a current 
right wrist condition and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that 
the right wrist condition began in 
service or is otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
these opinions.

3.  Then re-adjudicate the claim.  If 
the determination remains unfavorable to 
the veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


